              Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 1 of 7



                              :      :   i'ili'
THoMAS E. FArR and QoNNi,il,irlïo,                                    IN THE CIRCUIT COURT
individually and as husband and wife,
4854 Colebrook      Roadi           ^'''          : ;i':"
                                                          ,t)'¡
                                                    ì: r' /' i
                                                                      FOR BALTIMORE CITY,
Hershey, PA 17033 lii     i   ;ì'
                                                   Plaintiffs         MARYLAND

          v

TRAVEL CENTERS OF AMERICA, LLC
also and now doing business as TRAVEL
CENTERS OF AMERICA, INC. and also known
AS TA OPERATING, LLC IIíIbIAPETRO
STOPPING CENTERS,                                                                 il'i:''   : !... . ar.. ..   ..
                                                                                                                    '; -l':' .ll'i

2460t Center Ridge Road, Suite 200                                                                                  ,l .-¡i.t ¡iii

Westlake, OH 44145
                                                                                              t-t
                                                   Defendant          CASE No.   : i-ff            ti?\-,$$137

         AND Now, come plaintifß, Thomas E. Fair and Donna K. Fair,
                                                                                  þ$lrl$f.*¡i*f$iîç"
husband and wife, by and through their attorneys, Randall M. Justice, esciiüii6'äii¿ Sätlória

Justice, LLC, and file this Complaint, whereof the following is a statement:

          1.      Plaintiffs are Thomas E. Fair and Donna K. Fair, individually and                   as husband and

wife, adult individuals and citizens of the Commonwealth of Pennsylvania, currently residing at

48   54 Colebrook Road, I{ershey, Dauphin County, Pennsylvan ia 17 033 .

         2.       The Defendant, Travel Centers of America, LLC also and now doing business as

Travel Centers of America, Inc. and also known as TA Operating, LLC tldlbla Petro Stopping

Centers (hereinafter "TCA/Petro"), is a corporate entity organized, existing, and authorized to do

business in and doing business in the State of Maryland, including operating a business located at

5501 O'Donnell Street, Baltimore, Baltimore City, Maryland,21224 on the time and date of the

subject incident on January 1,2019.

         3   .    Defendant, Travel Centers of America , LLC also and now doing business                            as



                                                                  1
         Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 2 of 7




Travel Centers of America, Inc, and also known as TA Operating, LLC tldlbla Petro Stopping

Centers is the largest publicly traded full service truck stop and travel center in the United States

and a citizen o the state of Maryland by virtue of being incorporated in Maryland    with   a

corporate office situate at2460l Center Ridge Road, Suite 200, 'Westlake, OH 44145.

        4.      Jurisdiction in this matter is proper as the Defendant was conducting business in

and about Baltimore City, Maryland as a corporate entity, and as an active retainer of commercial

goods and services on the time and date of the subject incident on January 1,2019 and the

Defendant is a citizen of Maryland, as aforesaid.

                                   COUNT I-NEGLIGENCE
                              Plaintiff Thomas E. Fair v. Defendant

        5.      On January 1,2019, at approximately 5:00 p.m., Plaintiff was a patron at

Defendant's TCA location at or near Portage, 'Wisconsin.

        6.      On the aforesaid date and time, Plaintiff Thomas E. Fair was employed as an

over-the-road truck driver with Dutch Valley Food Distributors at which time he entered the

subject parking lot to purchase gasoline, rest, when he was caused by the conditions then and

there exsisting to slip and fall to the ground upon exiting his vehicle.

       7.      More specifically, upon exiting his truck, he fell suddenly, violently, and without

warning due to previously accumulated and insufficiently maintained or addressed snow, ice, re-

freeze,and related conditions on the Defendant TCA/Petro's parking lot, areas for rest and

pumping gas, walkways, and paths of ingress and egress, as a result of which Plaintiff Thomas E.

Fair sustained various injuries and damages according to proof at trial.

       8.      At all times relevant herein, the truck stop, store. and premises. including     the

parking lot, walkways, paths of ingress and egress, and areas for foot traffic and pumping gas


                                                  2
             Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 3 of 7




were within the Defendant TCA/Petro's sole and exclusive care, custody, and control, with

maintenance and upkeep, including snow and ice treatment and removal to be performed by, and

being perfonned by, persons of Defendant's selection, at Defendant's direction, per Defendant's

specifications, and under Defendant's oversight.

         g.       At all times relevant hereto,   said persons were either Defendant's employees or

were hired or contracted by Defendant or by persons hired by Defendant to do so. Regardless, at

all material times herein, Defendant TCA/Petro owed Plaintiff Thomas E. Fair and other

similarly situated business invitees    a non-delegable   duty of due care as more fully hereinafter set

forth.

         10.      The said damages are in excess of are outside the scope and authority     of

mandatory arbitration, and    a   jury trial is hereby demanded.

         1   1.   Defendant TCA/Petro by holding out the store/location for public use and inviting

customers onto their property to conduct business, owed to Plaintiff Thomas E. Fair and other

similarly situated business invitees a duty to maintain the store and surrounding premises,

including the parking lot, areas for pumping gas, areas for foot traffic, walkways, and paths of

ingress and egress in a safe condition, to warn business invitees of possible dangerous conditions,

and to inspect the premises and address dangerous conditions so as to make and keep the same

safe.


         12.      At all times relevant hereto, Defendant in its own respective right and by and

through the acts and omissions of its respective employees, agents and/or other chosen actors

and/or assigns, as aforesaid, breached its non-delegable duty to keep the premises in a safe, well

maintained, nonhazardous condition and failed to warn business invitees of existing dangerous

conditions, and were negligent and careless, as follows:

                                                      a
                                                      J
          Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 4 of 7




               a)      Failing to provide safe and adequate walkways, areas to pump gas, areas
                       for foot traffic, and means of ingress and egress;

               b)      Failing to give warning of the dangerous conditions as described herein or
                       take any other adequate safety precautions to prevent injury to the Plaintiff
                       and/or other similarly situated business invitees;

               c)      Failing to make a reasonable inspection to discover unsafe conditions on
                       the property such us the dangerous condition which caused Plaintiff to fall;

               d)      Failing to correct or remedy the dangerous conditions which caused an
                       unreasonable risk of injury;

               e)      Failing to give warning of the dangerous conditions as described herein
                       and/or to take any other sufficient safety precautions to prevent injury to
                       the Plaintiff and/or other similarly situated business invitees;

               Ð       Failing to exercise reasonable care to discover and prevent or correct the
                       perils and dangers to Plaintiff and/or other similarly situated business
                       invitees; and

               s)      Failing to have or adhere to sufficient policies or procedures to prevent the
                       complained of dangerous conditions and resultant harms and losses to the
                       Plaintiff.

        13.    Said incident was the result of Defendant TCA/Petro's aforesaid negligence and

carelessness, and was due in no manner whatsoever to an act or failure to act on the part    of

Plaintiffs.

        14.    As a result of Defendant TCA/Petro's aforesaid negligence and carelessness,

Plaintiff Thomas E. Fair suffered, is suffering, and in the future will continue to suffer

permanent, serious bodily injuries resulting in serious impairment of bodily and intellectual

functions which include, but are not limited to, the following:

               a)      Personal injuries according to proof at Trial, including non-displaced
                       fracture of the right occipitallparietal bone extending to the mastoid
                       temporal bone with punctate associated pneumocephalus:

               b)      Right mastoid temporal bone fracture with hemorrhage within the right
                       external auditory canal and mastoid air cells;

                                                  4
         Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 5 of 7




                 c)      Trace right temporal occipital pneumocephalus;

                 d)      Right occipital scalp contusion;

                 e)      Permanent partial hearing loss caused by a punctured eardrum and profuse
                         bleeding;

                 Ð       Vertigo;

                 g)      Temporary right side facial paralysis;

                 h)      Right shoulder injury trauma and bruising, no fi'acture;

                 i)      Mental anguish;

                 j)      Discomfort;

                 k)      Inconvenience;

                 l)      Distress;

                 m)      Loss of life's pleasures;

                 n)      Embarrassment and humiliation;

                 o)      Ap impairment of health and sense of well being;

                 p)      Permanent cognitive dysfunction; and

                 q)      Loss of consortium between husband and wife of 40 years.

        15.      As a further result of Defendant TCA/Petro's aforesaid negligence and

carelessness,   Plaintiff has suffered, are suffering, and in the future will continue to suffer

financial injuries which include, but are not limited to, the following:

                 a)      Past, present, and future medical expenses which have or may in the future

                         exceecl applicable legal    limits or result in medical liens;

                 b)      Past and future wage loss;

                 c)      A worker's compensation lien in the amount of at least $27,537 .95; and


                                                       5
               Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 6 of 7




                   d)     Incidental costs resulting from dealing with said injuries;

          WHEREFORE, Plaintiff Thomas E. Fair respectfully requests that this Honorable Court

enter judgmentin his favor and against the Defendant, Travel Centers of America, LLC tldlbla

Petro Stopping Centers in an amount in excess of the amount of compulsory arbitration, plus

interest and such other and further relief as allowed by law.

                                    COUNT II. CONSORTIUM
                                 Plaintiff Donna K. Fair v. Defendant

          16.      Paragraphs one (1) through fifteen (15) are hereby incorporated by reference as    if
set   forth fully hereunder.

          17   .   As a result of As a result of Defendant's aforesaid negligence and recklessness as

more fully described in the preceding paragraphs, Plaintiff Donna K. Fair has sustained a loss       of

her husband's comfort, society, aid, consortium, and services.

          V/HEREFORE, Plaintiff Donna K. Fair respectfully request that this Honorable Court

enter judgmentin her favor and against the Defendant, Travel Centers of          America,LLctldlbla

Petro Stopping Centers in an amount in excess of the amount of compulsory arbitration, plus

interest and such other and further relief as allowed by law,




                                                         Respectfully
                                                         SAVOCA                      LLC


Dated:    o+/5"      þt                                                          Esquire
                                                                    for Plaintifß
                                                         1525 Oregon Pike, Suite 501
                                                         Lancaster. PA 17603
                                                         (7t7)sr9-080s
                                                         randal I lô savocai us ti ce. c om
                                                         CPF   #: 1406060002

                                                     6
         Case 1:21-cv-02090-JMC Document 1-2 Filed 08/17/21 Page 7 of 7




                                DEMAND F'OR JURY TRIAL

       Plaintiffs demand a Jury Trial in the above captioned



                                                                 Justice, Esquire
                                                                 Plaintiffs
                                                     1525 Oregon Pike, Suite 501
                                                     Lancaster, PA17603
                                                     (717) s19-080s
                                                     {andall@savocaj ustice. com
                                                     CPF #: 1406060002




                    CERTIFICATION O['OUT OF STATE COUNSEL

       I, Randall M. Justice, Esquire, hereby certifr, pursuant to Maryland Code Ann.,
Cts & Jud. Proc., $l-313, that I have been admitted to practice           State of Maryland.




                                                                         Esquire
                                                                  Plaintiffs
                                                     1525 Oregon Pike, Suite 501
                                                     Lancaster, PA 17603
                                                     (7r7) 519-080s
                                                     randall@,savocaj ustice. com
                                                     CPF #: 1406060002




                                                7
